Name: Political and Security Committee Decision (CFSP) 2019/1165 of 2 July 2019 extending the mandate of the Head of Mission of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (EUPOL COPPS/1/2019)
 Type: Decision
 Subject Matter: cooperation policy;  international security;  Asia and Oceania;  European construction
 Date Published: 2019-07-08

 8.7.2019 EN Official Journal of the European Union L 182/43 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2019/1165 of 2 July 2019 extending the mandate of the Head of Mission of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (EUPOL COPPS/1/2019) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2013/354/CFSP of 3 July 2013 on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (1), and in particular Article 9(1) thereof, Whereas: (1) Pursuant to Article 9(1) of Decision 2013/354/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS), including the decision to appoint a Head of Mission. (2) On 28 September 2017, the PSC adopted Decision EUPOL COPPS/1/2017 (2), appointing Mr Kauko AALTOMAA as Head of Mission of EUPOL COPPS from 1 October 2017 to 30 June 2018. (3) On 3 July 2018, the PSC adopted Decision EUPOL COPPS/1/2018 (3), extending the mandate of Mr Kauko AALTOMAA as Head of Mission of EUPOL COPPS from 1 July 2018 to 30 June 2019. (4) On 28 June 2019, the Council adopted Decision (CFSP) 2019/1114 (4), extending EUPOL COPPS from 1 July 2019 until 30 June 2020. (5) The High Representative of the Union for Foreign Affairs and Security Policy has proposed to extend the mandate of Mr Kauko AALTOMAA as Head of Mission of EUPOL COPPS from 1 July 2019 to 30 June 2020, HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr Kauko AALTOMAA as Head of Mission of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) is hereby extended from 1 July 2019 to 30 June 2020. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 2 July 2019. For the Political and Security Committee The Chairperson S. FROM-EMMESBERGER (1) OJ L 185, 4.7.2013, p. 12. (2) Political and Security Committee Decision (CFSP) 2017/1802 of 28 September 2017 on the appointment of the Head of Mission of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (EUPOL COPPS/1/2017) (OJ L 259, 7.10.2017, p. 20). (3) Political and Security Committee Decision (CFSP) 2018/1005 of 3 July 2018 extending the mandate of the Head of Mission of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (EUPOL COPPS/1/2018) (OJ L 180, 17.7.2018, p. 23). (4) Council Decision (CFSP) 2019/1114 of 28 June 2019 amending Decision 2013/354/CFSP on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (OJ L 176, 1.7.2019, p. 5).